*41Opinión concurrente y disidente del
Juez Asociado Señor Negrón García.
i — I
El 31 de mayo de 1973 la Asamblea Legislativa aprobó la Resolución Conjunta Núm. 48 que declaró “utilidad pú-blica las edificaciones y las aguas termales conocidas como Baños de Coamo y veinticinco (25) cuerdas de terreno, que incluyan el sitio donde ubican las edificaciones”. (Enfasis suplido.) 1973 Leyes de Puerto Rico 632-633. El 8 de agosto de 1975 el Estado instó en el Tribunal Superior, Sala de San Juan, acción de expropiación forzosa para ad-quirir 24.4142 de esas cuerdas y consignó $195,310 como justa compensación. El 11 de agosto dicho foro ordenó el traspaso del dominio del terreno a la Administración de Terrenos de Puerto Rico y la inscripción de su título en el Registro de la Propiedad.
El 24 de febrero de 1976, Hotel Coamo Springs, Inc. (en adelante Coamo), propietario de los terrenos expropiados donde ubicaba un hotel de treinta (30) habitaciones cons-truido en 1847 y manantiales termales, aceptó las alega-ciones principales pero impugnó la compensación. Alegó que las aguas termales y sulfurosas valían en exceso de $20,000,000; formaba parte de un proyecto turístico en el cual se había invertido dinero y cuyo valor excedía los $30,000,000, y era parte de una propiedad de mayor cabida que había sufrido daños por desmembramiento en exceso de $30,000,000.
Luego de varios incidentes procesales, incluso un tras-lado al Tribunal de Distrito Federal para el Distrito de Puerto Rico, se celebró el juicio. La controversia central *42giró en torno a la justa compensación.(1) Al respecto, el pe-rito del Estado, Sr. Pedro Monserrate, utilizó el método comparativo y concluyó que los terrenos valían $300,734.39. Consideró que las estructuras antiguas exis-tentes a la fecha de la expropiación, por ser ruinas, no in-crementaban el valor del terreno. Por Coamo, el Ing. Domingo Sanfiorenzo —sobre los terrenos— presentó tres (3) ventas comparables todas con vista al mar; sin embargo, su opinión no fue acogida por el tribunal. Además, Coamo presentó varios informes de la Junta de Planificación, foto-grafías y planos del hotel, resoluciones de la Legislatura avalando la construcción de un parador y documentación histórica sobre los Baños de Coamo. En torno a las aguas termales, el tribunal no admitió el testimonio del Ing. Héctor Zabala Toro por carecer de experiencia previa en la va-loración de aguas termales y, por ende, no estar cualifi-cado; lo permitió como ingeniero civil, con conocimiento en hidrología, hidrogeología e hidráulica. Además, aunque Coamo alegó que tenía proyectada la construcción de un complejo turístico, no aportó prueba de que contara con las aprobaciones y el permiso de las agencias gubernamenta-les correspondientes. Tampoco sobre la viabilidad del pro-yecto, los planos de construcción ni su financiamiento; sólo sometió un desarrollo preliminar con un permiso vencido desde 1967. En síntesis, esta prueba fue insuficiente para sostener el reclamo del proyectado complejo turístico.
El 25 de mayo de 1989 Coamo solicitó al tribunal que tomara conocimiento judicial de las fluctuaciones de las tasas de interés prevalecientes en el mercado, con el obje-tivo de que así fuese compensada a base de la diferencia entre el monto consignado y el que finalmente se adjudi-cara como justa compensación. Acompañó las “Estadísticas Socioeconómicas” de la Junta de Planificación (1988) en torno al índice de precio del consumidor; las tablas sobre *43Interest Rates Money and Capital Markets correspondien-tes a abril de 1975, diciembre de 1978, 1981, 1984, 1985, 1986, 1987, noviembre de 1988 y abril de 1989, publicadas por la Junta de Gobernadores del Sistema de Reserva Federal, Washington, D.C., e incluyó el Reglamento Núm. 78-1 de la Oficina del Comisionado de Instituciones Finan-cieras de intereses sobre sentencias. El tribunal negó esa solicitud por entender que esa “no es forma de someter prueba documental”.
El 30 de julio de 1990 dicho foro dictó una escueta sen-tencia (Hon. Carlos Polo) en que decretó el título absoluto en el Estado y declaró justa compensación $338,139.10, más intereses. El 23 de agosto de 1990 Coamo pidió deter-minaciones de hecho y conclusiones de derecho adicionales. Fueron denegadas el 30 de mayo de 1991 (Hon. Luis R. Apellaniz Padró).(2) No conforme, el 26 de julio de 1991 Coamo et al. presentaron este recurso.(3) Acordamos revisar.
HH HH
La propiedad es el derecho por virtud del cual una cosa pertenece en particular a una persona con exclusión de cualquier otra. Concede el derecho de gozarla y disponerla sin más limitaciones que las legales. Art. 280 del Código *44Civil, 31 L.P.R.A. sec. 1111. En The Richards Group v. Junta de Planificación, 108 D.P.R. 23 (1978), reconocimos que conceptualmente “la propiedad” no es de contenido es-tático; representa una idea que históricamente se ha dis-tinguido por su extraordinaria fluidez. Ese pronuncia-miento simplemente revistió el enfoque judicial contemporáneo del derecho de propiedad muy distante del que conocieron los autores de la Constitución federal. Hoy nadie lo califica de “sagrado” como ocurrió frecuentemente en el siglo pasado. Luan Investment Corp. v. Román, 125 D.P.R. 533 (1990); Rivera v. R. Cobián Chinea & Co., 69 D.P.R. 672, 676 (1949).
Si bien en las sociedades democráticas la propiedad en-traña determinados derechos —que viven en competencia continua con otros intereses, privados y públicos de impor-tancia, cambiante y en ocasiones crecientes— la extensión y el grado en que tienen que ceder ante otros valores de-penden de las circunstancias de cada controversia. The Richards Group v. Junta de Planificación, supra, pág. 35.
Hemos resuelto que “[ajunque de carácter fundamental, el disfrute de la propiedad no es un derecho absoluto. La Asamblea Legislativa puede establecer limitaciones en be-neficio del bienestar general. Vélez v. Srio. de Justicia, 115 D.P.R. 533 (1984); E.L.A. v. Márquez, 93 D.P.R. 393 (1966). Entre estas restricciones se encuentra el poder de expro-piación, el cual faculta al soberano a desposeer de una cosa a su propietario para destinarla a un fin público”. (Enfasis en. el original.) Culebra Enterprises Corp. v. E.L.A., 127 D.P.R. 943, 952 (1991). A fin de cuentas, “el Estado tiene un poder inherente para realizar actos que promuevan la sa-lud, la seguridad y el bienestar de la comunidad mediante reglamentación razonable que limite el uso de una propiedad”. (Énfasis suplido.) Arenas Procesadas, Inc. v. E.L.A., 132 D.P.R. 593, 603 (1993).
*45J-H HH HH
Recientemente en E.L.A. v. Rexco Industries, Inc., 137 D.P.R. 683 (1994), resolvimos que la tasa de interés a pa-garse sobre la diferencia entre la cantidad consignada y la que se decretó justa compensación es aquélla dispuesta en el Reglamento 78-1 publicado por la Oficina del Comisio-nado de Instituciones Financieras.
Dicha decisión adjudica los señalamientos sobre el pago de intereses en procedimientos de expropiación. De ese modo evitamos imponerle al Estado una carga que no le corresponde, como ocurre al presente, cuando los intereses del mercado son menores al seis porciento (6%). Tampoco menoscabamos el derecho constitucional del propietario a ser compensado cuando los intereses del mercado son mayores. Con este mandato dejamos a las fuerzas natura-les y dinámicas del mercado la imposición de los intereses a pagarse y cumplimos con el mandato constitucional de justa compensación. Art., II, Sec. 9, Const. E.L.A., L.P.R.A., Tomo 1; Arenas Procesadas, Inc. v. E.L.A., supra; Culebra Enterprises Corp. v. E.L.A., supra; E.L.A. v. Rosso, 95 D.P.R. 501, 536 (1967); M. Mercado e Hijos v. Tribl. Superior, 85 D.P.R. 370 (1962).
IV
Aclarado este extremo, coincidimos con el foro de ins-tancia en que el ingeniero Zabala Toro no estaba cualifi-cado como perito tasador en aguas termales.
La Regla 53 de Evidencia, 32 L.P.R.A. Ap. IV, define al perito como aquel que “posee especial conocimiento, des-treza, experiencia, adiestramiento o instrucción suficiente” sobre un asunto. En San Lorenzo Trad., Inc. v. Hernández, 114 D.P.R. 704, 710-711 (1983), señalamos:
“ ‘No sólo cualifican los “expertos” en sentido estricto (médi-cos, científicos, arquitectos, ingenieros, etc.), sino cualquier per*46sona que a juicio del juez que preside la causa tiene alguna preparación o conocimiento especial sobre la materia objeto de la declaración. Aun la experiencia se incluye como criterio.’ Re-glas de Evidencia para el Tribunal General de Justicia, Ed. Equity, 1979, Comentarios sobre la Regla 53, págs. 55-56. Como señala Font Serra, ‘una característica de peculiar relieve de la pericia es que, por regla general, se desecha su vertiente teórica. Lo que importa es su utilidad práctica. Es más, una pericia de carácter teórico tiene valor, en cuanto otra persona pueda aplicarla a situaciones reales. Este sentido teleológico de utilidad es de tal importancia, que se llega a calificar la pericia como actividad de tipo práctico, no porque esencialmente lo sea, sino porque, aun cuando se trate de operaciones científicas teó-ricas, se ven desde un prisma técnico’. Op. cit, pág. 4.” Véase, además, Pueblo v. Echevarría Rodríguez I, 128 D.P.R. 299 (1991).
En el presente caso no cuestionamos el vasto conoci-miento y experiencia del ingeniero Zabala Toro en hidrolo-gía, hidráulica e hidrogeografía. No empece, su absoluta falta de experiencia previa y conocimiento en el campo de las tasaciones impide esa cualificación.
Por otro lado, el perito del Estado, ingeniero Monse-rrate, cuyas cualificaciones fueron aceptadas, preparó un informe, a nuestro juicio, incompleto, que no puede servir de base para establecer la justa compensación. Usó el mé-todo de ventas comparables(4) y tasó los terrenos en $300,734.39, pero excluyó el valor de las aguas termales.
La ausencia de prueba pericial en torno a las aguas ter-males, de características únicas en el país,(5) reconocidas *47específicamente en la Resolución Núm. 48 de la Asamblea Legislativa como de “utilidad pública”, implica devolver los autos originales a instancia para que, previa audiencia y prueba pericial, determine el valor justo y razonable.(6)
En reiteradas ocasiones hemos velado celosamente y puesto en vigor la política pública “de nuestro patrimonio cultural e histórico”; tenemos el deber de asegurar su preservación. Director I.C.P. v. Fitzgerald, etc., 130 D.P.R. 46 (1992); López, Fed. Coms. Unidos v. Mun. de San Juan, 121 D.P.R. 75, 92 (1988).
Concluimos, pues, que las estructuras antiguas existen-tes al momento de la expropiación son compensables. Estas no fueron tasadas por el ingeniero Monserrate “por no aportar al valor de los terrenos”, aún cuando tienen un valor histórico que data desde mediados del siglo pasado y forman parte del raigambre cultural e histórico de nuestra isla. R. Rivera Bermúdez, Historia del Balneario Baños de Coamo, 1976, pág. 16.(7)
Las fotografías de la construcción del nuevo parador, ad-*48mitidas en evidencia, reflejan que estas edificaciones anti-guas fueron sustancialmente incorporadas en su construcción. Así obviamente lo entendió la Asamblea Le-gislativa al declarar de utilidad pública, tanto las edifica-ciones como las aguas termales. Resolución Conjunta Núm. 48.
Al seguir este curso de acción, lejos de dar una injusti-ficada oportunidad a la parte demandada Coamo de diluci-dar la suficiencia de la compensación consignada por el Estado, promovemos la celebración de un procedimiento en que el juzgador de instancia cuente con todos los elementos que le permitan hacer cumplida justicia conforme el man-dato de la resolución.
Como foro apelativo estamos en idéntica posición que el tribunal sentenciador para apreciar y aquilatar el valor probatorio de la prueba pericial. A fin de cuentas, nos ne-gamos a seguir indefectiblemente el erróneo criterio del Tribunal Superior al aceptar el testimonio de un perito que rindió un informe incompleto que constituye un inadecuado fundamento para establecer la justa compensación, pues ex-cluyó las aguas termales y no adjudicó valor alguno a las estructuras antiguas por entender que éstas eran ruinas que no incrementaban el valor de los terrenos.
Repetimos, la actuación del perito del Estado, y la del Tribunal Superior que la convalidó, pasan por alto la de-claración de principios y el mandato legislativo contenida en la citada Resolución Conjunta en cuanto califica de “uti-lidad pública” las edificaciones y aguas termales.
El caso ante nos dista mucho de ser el de un terreno común cuyo menor o mayor valor depende de la forma, el tipo de terreno, las colindancias, la ubicación y otras carac-terísticas generales. En estos no es gravoso ni problemá-tico conseguir peritos capacitados para emitir un criterio ilustrado. Distinta es la situación, sin embargo, cuando se expropia un terreno con aguas termales, de características *49muy particulares. ¿Cuántos terrenos en nuestro país cuen-tan con aguas termales? ¿Es frecuente conseguir personas con pericia en el campo de tasación de aguas de ese tipo? Siendo este un caso peculiar y único en materia de expro-piaciones, no podemos actuar con igual rigor que en casos convencionales y frecuentes. Reconocemos la diligencia y un intento bona fide del demandado Coamo en tratar de probar el valor de las aguas. Fue razonable su gestión de conseguir un experto en hidrología, hidráulica e hidrogeografía. No sería justo penalizarlo en estas circunstancias. De otra parte, debemos consignar que le está vedado al Estado ir contra sus propios actos, pues me-diante una expresión con imprimatur oficialista, declaró de utilidad .pública las edificaciones y las aguas termales; en ese pronunciamiento puso su confianza el demandado Coamo. No puede ahora el ente gubernamental dar mar-cha atrás y excluir de compensación lo que declaró útil y beneficioso, aprovechándose de la dificultad del deman-dado Coamo en conseguir un experto tasador de aguas. El Estado sabía que esas aguas eran valiosas; por algo expropió. No puede ahora el Estado adquirir la titularidad de las aguas sin pagar por ellas. Si así lo hiciera, se enri-quecería injustamente.
Si el perito del Estado excluyó de su informe las aguas y expresó que las ruinas estructurales no añadían valor al-guno a los terrenos —ello en contra de una clara expresión legislativa de que debían, como política pública del Estado ser utilizados “como centro de recreo y veraneo para el dis-frute del pueblo de Puerto Rico”— y el perito de Coamo no quedó cualificado por ausencia total de experiencia en el campo de la tasación, entonces ninguno ilustró suficiente-mente al tribunal. El foro de instancia no tenía que escoger obligatoriamente el criterio de alguno de ellos, mucho me-nos uno que menoscaba la valoración de política pública hecha por la Legislatura. “Los tribunales tienen amplia *50discreción para evaluar el testimonio pericial y pueden descartar las opiniones y conclusiones de los peritos.” E.L. Chiesa, Práctica Procesal Puertorriqueña: Evidencia, San Juan, Pubs. J.T.S., 1985, Vol. I, pág, 270.
En casos técnicos, la utilización de peritos “en la conse-cución del ideal de la verdad, es objetivo legítimo”. Riley v. Rodríguez de Pacheco, 119 D.P.R. 762, 808 (1987). A ese ideal responde nuestro criterio y conformidad con la Sen-tencia en cuanto a que el foro de instancia determine el valor de las aguas termales y, naturalmente, el disentir sobre la no compensabilidad de las estructuras antiguas.

 El Estado enmendó su petición en varias ocasiones, expropiando finalmente 29.4034 cuerdas y consignando el 15 de julio de 1989 la suma de $300,731.


 El Juez Apellaniz Padró intervino en el caso luego de la renuncia del Juez Polo.


 Sus señalamientos fueron:
“1. Erró el tribunal de instancia al estimar la constitucionalidad de la tasa de interés a pagarse como parte de la justa compensación en casos de expropiación forzosa.
“2. Erró el tribunal de instancia negándose a tomar conocimiento judicial de las fluctuaciones de las tasas de interés prevalecientes en el mercado a tenor con la solicitud de la recurrente.
“3. Erró el tribunal de instancia negándose a cualificar como perito para esti-mar el valor de las aguas termales al Ing. Héctor Zabala Toro, privando en su con-secuencia a la recurrente de su derecho a justa compensación por dicha partida.
“4. Erró el tribunal de instancia al estimar la justa compensación que asiste a la recurrente.” Solicitud de revisión y/o apelación, pág. 4.


 A saber, una ñnca en el Barrio Canas, donde hoy día ubica el Hotel Holiday Inn y tres (3) fincas en el Barrio San Ildefonso de Coamo desarrolladas en solares residenciales.


 De la evidencia presentada por Coamo surge que desde 1571 se han recono-cido las cualidades especiales de los Baños de Coamo; en específico, el cosmógrafo cronista Juan López de Velasco en su descripción de la Isla de Puerto Rico expresó: “...y en el Valle de Coamo hay unos baños de agua caliente provechosa.” R. Rivera Bermúdez, Historia del Balneario Baños de Coamo, 1976, pág. 3. Además, Monsieur Castebert, doctor médico de Mompeller, expresó:
“...cualesquiera que sea el origen y propiedades de estas aguas, lo cierto es que por los admirables efectos que se observan en otras semejantes, han merecido los gloriosos títulos, de fuentes de salud, aguas de larga vida, panacea divina y otras denominaciones semejantes para significa[m]os la nobleza de sus virtudes; Igneus *47est ollis vigor, est coelestis origo; y si son ciertas todas las que atribuye Don José Sabater a éstas de Coamo, le convienen perfectamente estos títulos, pues apenas se hallará accidente en la naturaleza humana,.especialmente para los efectos violentos, herpéticos, e intercutáneos, que por ser frecuentes en esta Isla convendría mucho un exacto análisis de las cualidades de estos baños.” Rivera Bermúdez, op. cit., pág. 11.


 El Código Civil dispone que “[l]a propiedad y uso de las aguas pertenecientes a corporaciones o particulares están sujetos a la Ley de Expropiación ...”. Art. 357 del Código Civil, 31 L.RR.A. see. 1394.
La existencia de depósitos minerales en una propiedad expropiada es un ele-mento del monto de la justa compensación, toda vez que afectan su valor en el mercado. Desde el siglo pasado, la justa compensación considera el valor en el mer-cado del terreno en su totalidad, incluyendo todos sus componentes valorativos. Montana Railway Co. v. Warren, 137 U.S. 348 (1890). U.S. v. Shoshone Tribe, 304 U.S. 111 (1938), confirmó el pago de los depósitos minerales. Para valorarlos, los tribuna-les han reconocido los testimonios periciales. Montana Railway Co. v. Warren, supra.
En situaciones en que no existen ventas comparables de los minerales, pueden utilizarse otras valoraciones ideales, tales como la cantidad que con toda probabili-dad se llegaría a un acuerdo en una negociación justa entre dueño y comprador. Olson v. United States, 292 U.S. 246 (1934). Véanse, además: Anotación, Valuation of Mineral Interests in Federal Condemnation Proceedings, 40 A.L.R. Fed. 656 (1978); 4 Nichols on Eminent Domain Secs. 5.26[1], [2] y 5.29.


 “...ningún lugar logró obtener entre los temporadistas, convalescientes y ve-raneantes, la fama al Balneario Los Baños, situado en el Barrio San Ildefonso, de Coamo, cuyas aguas minero-medicinales habían analizado y recomendado desde 1847 ...”. Rivera Bermúdez, op. cit., págs. 22-23.